Judgment determining that *927the lien of the Central Foundry Company is invalid as against the village of Ballston Spa reversed, on the law and facts, with costs, and judgment granted in favor of the Central Foundry Company against the village, under its lien, for the sum of $4,481.30, with interest from September 1, 1929. Findings of fact numbered 2, 3, 4, 5, 7 and 8 are reversed, and the court makes a new finding that the time of completion of the contract between the village and the general contractor was to be determined by the final certificate of the engineer, and that the work to be performed under the contract was not substantially completed until after the date of the filing of the claimant’s lien. Hill, P. J., McNamee and Heffernan, JJ., concur; Crapser and Bliss, JJ., dissent.